Case 4:19-cv-00130-KPJ Document 25 Filed 06/14/19 Page 1 of 15 PageID #: 816



                          UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 AXCESS GLOBAL SCIENCES, LLC,                                 )
 PRUVIT VENTURES, INC., and UNIVERSITY                        )
 OF SOUTH FLORIDA RESEARCH                                    )
 FOUNDATION, INC.                                             )         Civ. Action No. 4:19-cv-00130
                                                              )
      Plaintiffs,                                             )         JURY TRIAL DEMANDED
                                                              )
 v.                                                           )
                                                              )
 FOREVERGREEN INTERNATIONAL, LLC,                             )
                                                              )
      Defendant.                                              )
                                                              )

      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

          Plaintiffs Axcess Global Sciences, LLC (“AGS”), Pruvit Ventures, Inc. (“Pruvit”), and

University of South Florida Research Foundation, Inc. (“USF”) (collectively “Plaintiffs”) file this

first amended complaint against ForeverGreen International, LLC (“ForeverGreen” or

“Defendant”), and in support thereof, state as follows:

                                  I.      NATURE OF THE ACTION

          1.        Plaintiffs bring this action to enjoin the importation, distribution, use, sales and

offers to sell by Defendant ForeverGreen of a certain product known as “KetonX” (“Infringing

Product”) that infringes or contributes toward the infringement of valid and enforceable U.S.

patents owned by USF, which is a direct support organization of the University of South Florida.

AGS is the exclusive licensee of such patents and Pruvit is the exclusive sublicensee of such

patents. Although Defendant previously had a sublicense under one or more of the patents-in-suit,

such sublicense was expressly terminated at least as early as February 2017. Given Defendant’s

indisputable and intimate knowledge of the patents-in-suit, Plaintiffs further seek monetary




PLAINTIFFS’ FIRST AMENDED
COMPLAINT FOR PATENT INFRINGEMENT                                                          Page 1 of 15
Case 4:19-cv-00130-KPJ Document 25 Filed 06/14/19 Page 2 of 15 PageID #: 817



damages for Defendant’s willful infringement.

                                     II.     THE PARTIES

       2.      Plaintiff Axcess Global Sciences, LLC is a limited liability company organized

under the laws of the State of Utah with its principal place of business at 2040 East Murray

Holladay Road, Holladay, UT 84117.

       3.      Plaintiff Pruvit Ventures, Inc. is a corporation organized under the laws of the State

of Texas with its principal place of business at 901 Sam Rayburn Highway, Melissa, TX 75454.

       4.      Plaintiff University of South Florida Research Foundation, Inc. is a nonstock,

nonprofit Florida corporation pursuant to Chapter 617 of the Florida Statutes, with its principal

place of business at 3802 Spectrum Boulevard, Suite 100, Tampa, FL 33612.

       5.      Defendant ForeverGreen International, LLC is a limited liability company

organized under the laws of the State of Utah with its principal place of business at 632 North 2000

West, Suite #101, Lindon, UT 84042.

                              III.   JURISDICTION AND VENUE

       6.      This is a civil action for patent infringement arising under the United States patent

statutes, 35 U.S.C. § 1, et seq.

       7.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       8.      Defendant is subject to this Court’s personal jurisdiction because it does and has

done substantial business in this judicial district, including selling and offering to sell the

Infringing Product throughout the United States, and particularly in Texas and in this judicial

district. In addition, upon information and belief, Defendant (directly and/or through a distribution

network) has or intends to regularly place the Infringing Product in the stream of commerce with




PLAINTIFFS’ FIRST AMENDED
COMPLAINT FOR PATENT INFRINGEMENT                                                      Page 2 of 15
Case 4:19-cv-00130-KPJ Document 25 Filed 06/14/19 Page 3 of 15 PageID #: 818



the knowledge and/or understanding that the Infringing Product will be sold in Texas and in the

Eastern District. Defendant is subject to the general jurisdiction of this Court because it has regular

and systematic contacts with this forum such that the exercise of jurisdiction over it would not

offend traditional notions of fair play and substantial justice.

        9.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b) and (c), as well

as under 28 U.S.C. § 1400(b); namely, Defendant has committed acts of infringement in this

judicial district and has a regular and established place of business in this judicial district.

                                 IV.     THE PATENTS-IN-SUIT

        10.     On September 22, 2015, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued to USF United States Patent No. 9,138,420 (“’420 Patent,” attached as

Exhibit A), entitled “Compositions and Methods for Producing Elevated and Sustained Ketosis.”

The ’420 Patent includes five (5) independent claims and thirty-eight (38) dependent claims.

        11.     Any required maintenance fees have been paid, and the ’420 Patent has not expired.

USF is the owner by assignment of the entire right, title, and interest in the ’420 Patent.

        12.     On June 13, 2017, the USPTO duly and legally issued to USF United States Patent

No. 9,675,577 (“’577 Patent,” attached as Exhibit B), entitled “Compositions and Methods for

Producing Elevated and Sustained Ketosis.” The ’577 Patent is a continuation of the ’420 Patent.

The ’577 Patent includes three (3) independent claims and twenty-three (23) dependent claims.

        13.     Any required maintenance fees have been paid, and the ’577 Patent has not expired.

USF is the owner by assignment of the entire right, title, and interest in the ’577 Patent.

                                           V.      FACTS

    A. Summary Overview

        14.     In the past, ForeverGreen was a sublicensee of the ’420 Patent and even attempted

to enforce the ’420 Patent through litigation in this Court; however, any and all rights that


PLAINTIFFS’ FIRST AMENDED
COMPLAINT FOR PATENT INFRINGEMENT                                                         Page 3 of 15
Case 4:19-cv-00130-KPJ Document 25 Filed 06/14/19 Page 4 of 15 PageID #: 819



ForeverGreen once had to practice the ’420 Patent (or any patent in the family) were expressly and

unequivocally terminated at least as early as February 2017. Accordingly, ForeverGreen is fully

aware that any continued use of the patented technology is unauthorized and constitutes willful

infringement. As detailed below, ForeverGreen is currently making and selling a product under

the brand “KetonX” that infringes both the ’420 Patent and the ’577 Patent (a continuation of the

’420 Patent). Such infringement is willful.

   B. 2013 — AGS Obtains from USF an Exclusive License to the ’420 Patent, Including
      Right to Sublicense

       15.     AGS is a wholly-owned entity of Axcess Global, LLC (“Axcess Global”). In early

2013, Axcess Global began exploring the possibility of obtaining rights in a technology developed

at USF for rapidly inducing a state of ketosis.

       16.     Ketosis is a metabolic state in which most of the body’s energy supply comes from

ketone bodies in the blood, in contrast to a state of glycolysis in which blood glucose provides

most of the energy. Medical literature supports ketosis as positively influencing those with

metabolic syndrome, diabetes, chronic neurodegeneration (Alzheimer’s, Parkinson’s, dementia,

ALS, etc.), traumatic brain injury, epilepsy, and other maladies.

       17.     On September 4, 2013, USF and Axcess Global executed an “Exclusive License

Agreement with Sublicensing Rights” (“2013 USF License”) that granted to Axcess Global an

exclusive license for USF’s then patent-pending technology relating to the use of a nutritional

supplement including a medium chain fatty acid (“MCT oil”) and a beta-hydroxybutyrate salt

(“BHB salt”) that would assist in inducing and prolonging a state of ketosis in mammals. This

USF patent application subsequently issued as the ’420 Patent. The 2013 USF License expressly

granted to Axcess Global the right to sublicense. Axcess Global’s rights in the 2013 USF License

were assigned to Plaintiff AGS, its wholly-owned entity.



PLAINTIFFS’ FIRST AMENDED
COMPLAINT FOR PATENT INFRINGEMENT                                                    Page 4 of 15
Case 4:19-cv-00130-KPJ Document 25 Filed 06/14/19 Page 5 of 15 PageID #: 820



   C. 2014 — AGS Grants to Pruvit and ForeverGreen a Sublicense to the ’420 Patent

       18.    On December 31, 2014, AGS and Pruvit executed a “Non-Exclusive Sublicense

Agreement” (“2014 Pruvit Sublicense”) that granted to Pruvit a non-exclusive sublicense to

practice the ’420 Patent. In early June of 2015, Pruvit began marketing and offering for sales

products branded as “Keto-OS” and “Keto-COS.”

       19.    On July 7, 2015, AGS and ForeverGreen executed a “Sublicense Agreement re USF

Technology” (“2015 FG Sublicense”) that granted to ForeverGreen an exclusive sublicense to

practice the ’420 Patent in the multi-level marketing channel. However, because AGS had

previously executed the 2014 Pruvit Sublicense granting Pruvit non-exclusive rights to the ’420

Patent in the multi-level marketing channel, the exclusive license granted under the 2015 FG

Sublicense was made expressly “subject to” any rights that Pruvit “may have as a non-exclusive

licensee.”

   D. 2015-2016 — ForeverGreen Asserts Infringement of ’420 Patent

       20.    In mid-2015, a dispute developed between ForeverGreen and AGS, on the one

hand, and Pruvit, on the other. Left with no other choice, on August 24, 2015, Pruvit filed a

Complaint in the Eastern District of Texas, Sherman Division (Civil Action No. 4:15-cv-00571-

ALM-CAN), in which Pruvit asserted various causes of action against both ForeverGreen and

AGS.

       21.    On October 26, 2015, ForeverGreen filed its Answer, Counterclaims and Third-

Party Complaint against Pruvit, in which ForeverGreen asserted “Infringement of U.S. Patent No.

9,138,420 against Pruvit [and others]” as well as various other causes of action. Among other

allegations, ForeverGreen expressly stated that “The USF Patent (U.S. Patent No. 9,138,420) is

valid, enforceable, and was duly issued by the United States Patent and Trademark Office in full

compliance with Title 35, United States Code.”


PLAINTIFFS’ FIRST AMENDED
COMPLAINT FOR PATENT INFRINGEMENT                                                  Page 5 of 15
Case 4:19-cv-00130-KPJ Document 25 Filed 06/14/19 Page 6 of 15 PageID #: 821



       22.     Ultimately, the parties reached an amicable settlement of all claims asserted in the

2015 litigation and jointly moved to dismiss. Accordingly, this Court entered an Order of

Dismissal, with prejudice, on April 26, 2016.

       23.     Pursuant to the negotiated resolution among AGS, ForeverGreen, and Pruvit, each

of ForeverGreen and Pruvit was entitled to continue making and selling products within the scope

of the ’420 Patent.

   E. 2017 — AGS Terminates ForeverGreen’s Sublicense to ’420 Patent

       24.     On February 27, 2017, AGS provided written notice to AGS that the 2015 FG

Sublicense was terminated pursuant to Section 9.6 of the FG Sublicense Agreement, which

provides that “Licensor may immediately terminate this Agreement…if royalty payments for any

calendar quarter are below $25,000.”

       25.     On June 7, 2017, subsequent to further discussions and correspondence between

AGS and ForeverGreen, AGS provided further written confirmation to ForeverGreen that AGS

“has already terminated the [2015 FG Sublicense] because of ForeverGreen’s numerous breaches

of the agreement, including notably, its utter failure to perform its obligations. Accordingly,

ForeverGreen must exit the BHB-based ketogenic market. AGS has no interest in any type of

ongoing licensing agreement with ForeverGreen.”

       26.     Upon information and belief, ForeverGreen ceased making and selling any

products embodying the ’420 Patent in or about June 2017.

   F. 2018 — AGS Grants to Pruvit an Exclusive Sublicense to ’420 Patent and ’577 Patent

       27.     On May 1, 2018, AGS and Pruvit executed a “World-Wide Exclusive Sublicense

Agreement – D’Agostino Technology” (“2018 Pruvit Exclusive Sublicense”) that granted to Pruvit

an exclusive sublicense to practice the ’420 Patent and the ’577 Patent in the multi-level marketing

channel.


PLAINTIFFS’ FIRST AMENDED
COMPLAINT FOR PATENT INFRINGEMENT                                                     Page 6 of 15
Case 4:19-cv-00130-KPJ Document 25 Filed 06/14/19 Page 7 of 15 PageID #: 822



       28.    Currently, Pruvit is the sole and exclusive sublicensee of the ’420 Patent and the

’577 Patent, and any rights that ForeverGreen may have had to practice the ’420 Patent and/or the

’577 Patent have been expressly and unequivocally terminated.

   G. The Infringing Product – “KetonX”

       29.    The Infringing Product is manufactured and sold by ForeverGreen under the brand

“KetonX.”

       30.    According to the KetonX product sheet in the ForeverGreen Catalog (available

online at <http://forevergreen.org/productcatalog/KetonX-CatalogPage-EN.pdf>), the Infringing

Product is a “Proprietary Blend” of DL-3 Hydroxybutyric Acid, Medium Chain Triglyceride, and

Green Tea Extracts. Following are the “Supplement Facts” accompanying the Infringing Product:




PLAINTIFFS’ FIRST AMENDED
COMPLAINT FOR PATENT INFRINGEMENT                                                   Page 7 of 15
Case 4:19-cv-00130-KPJ Document 25 Filed 06/14/19 Page 8 of 15 PageID #: 823




       31.     ForeverGreen claims that “[i]ts patented technology contains exogenous ketones

Beta-hydroxybutyrate (or BHB salts), and MCT oils (multiple-chain triglycerides).”

ForeverGreen explains that “Nutritional Ketosis is a metabolic state where your body burns fat for

energy instead of relying on carbs and sugar. … Some of the amazing results of this process are

increased mental function and clarity, reduced hunger and cravings, improved mood, better sleep

and of course, weight loss.” ForeverGreen further explains that “[t]he US patented formula in

KetonX is designed to make the first four days of your new lifestyle a smooth transition from a




PLAINTIFFS’ FIRST AMENDED
COMPLAINT FOR PATENT INFRINGEMENT                                                    Page 8 of 15
Case 4:19-cv-00130-KPJ Document 25 Filed 06/14/19 Page 9 of 15 PageID #: 824



carb-dependant [sic] body to a fat-burning one. By the fifth day, you’ve crossed the bridge …”

Following are screenshots from the KetonX product sheet:




       32.     Plaintiffs AGS and Pruvit recently obtained a sample of the Infringing Product and

commissioned lab testing regarding the composition thereof. Among other components, the results

included the following:

                  5.0174 g MCT per testing— more specifically, testing indicated 0.0044 g
                   Caproic Acid + 2.87 g Caprylic Acid + 2.04 g Capric Acid + 0.103 g Lauric
                   Acid

                  6.25 g BHB per testing — more specifically, KetonX product sheet specifies
                   that BHB is provided in the form of calcium, potassium, sodium and
                   magnesium salts

The complete Certificate of Analysis setting forth the Analytical Testing Results for the Infringing

Product is attached as Exhibit C.




PLAINTIFFS’ FIRST AMENDED
COMPLAINT FOR PATENT INFRINGEMENT                                                     Page 9 of 15
Case 4:19-cv-00130-KPJ Document 25 Filed 06/14/19 Page 10 of 15 PageID #: 825



       33.     By way of example but not limitation, independent claim 1 of the ’420 Patent reads

as follows:

                      A composition, comprising:

                          at least one medium chain fatty acid or ester thereof in an amount
                              between about 5 grams and about 50 grams; and

                          at least one beta-hydroxybutyrate compound in an amount between
                              about 2 grams and about 50 grams, wherein the at least one beta-
                              hydroxybutyrate compound is comprised of a beta-hydroxybutyrate
                              salt.

       34.     Based on the testing results included in the Certificate of Analysis in Exhibit C, as

well as the product sheet and Supplement Facts accompanying the KetonX product made and sold

by ForeverGreen, the Infringing Product satisfies each element of at least independent claim 1 of

the ’420 Patent.

       35.     By way of example but not limitation, independent claim 1 of the ’577 Patent reads

as follows:

                      A method of promoting or sustaining ketosis in a mammal, comprising:

                          administering at least one medium chain fatty acid or ester thereof in an
                             amount between about 5 grams and about 50 grams per day for at
                             least one day; and

                          administering at least one beta-hydroxybutyrate compound, where the
                             at least one beta-hydroxybutyrate compound is beta-
                             hydroxybutyrate monomer salt in an amount between about 2 grams
                             and about 50 grams per day for at least one day.

       36.     Based on the testing results included in the Certificate of Analysis in Exhibit C, as

well as the product sheet and Supplement Facts accompanying the KetonX product made and sold

by ForeverGreen, the Infringing Product satisfies each element of at least independent claim 1 of

the ’577 Patent.




PLAINTIFFS’ FIRST AMENDED
COMPLAINT FOR PATENT INFRINGEMENT                                                     Page 10 of 15
Case 4:19-cv-00130-KPJ Document 25 Filed 06/14/19 Page 11 of 15 PageID #: 826



                                     VI. COUNT I
                            INFRINGEMENT OF THE ’420 PATENT

        37.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 36 of this

First Amended Complaint as if fully set forth herein.

        38.     Plaintiffs are the owner (USF), exclusive licensee (AGS), and exclusive sublicensee

(Pruvit), respectively, of the entire right, title, and interest in the ’420 Patent.

        39.      Defendant has and continues to use, import, distribute, offer to sell, and/or sell in

the United States the Infringing Product that infringes the ’420 Patent. Specifically, the Infringing

Product infringes at least claims 1-3, 5-6, 12-13, 29, 32-34, 36, and 39-41 of the ’420 Patent

literally and/or under the doctrine of equivalents. The Infringing Product infringes claims 1-3, 5-

6, 12-13, 29, 32-34, 36, and 39-41 of the ’420 Patent at least because the Infringing Product

includes each and every limitation of claims 1-3, 5-6, 12-13, 29, 32-34, 36, and 39-41.

        40.     Defendant was aware of the ’420 Patent.

        41.     Defendant infringes and will continue to infringe claims 1-3, 5-6, 12-13, 29, 32-34,

36, and 39-41 of the ’420 Patent by using, importing, distributing, offering to sell, and/or selling

within the United States the Infringing Product.

        42.     Defendant’s infringement of the ’420 Patent is willful.

        43.     Plaintiffs have been, and will continue to be, damaged and irreparably harmed by

Defendant’s infringement, which will continue unless Defendant is enjoined by this Court.




PLAINTIFFS’ FIRST AMENDED
COMPLAINT FOR PATENT INFRINGEMENT                                                       Page 11 of 15
Case 4:19-cv-00130-KPJ Document 25 Filed 06/14/19 Page 12 of 15 PageID #: 827



                                    VII. COUNT II
                            INFRINGEMENT OF THE ’577 PATENT

        44.      Plaintiffs re-allege and incorporate by reference paragraphs 1 through 43 of this

First Amended Complaint as if fully set forth herein.

        45.      Plaintiffs are the owner (USF), exclusive licensee (AGS), and exclusive sublicensee

(Pruvit), respectively, of the entire right, title, and interest in the ’577 Patent.

        46.      Defendant has and continues to use, import, distribute, offer to sell, and/or sell in

the United States the Infringing Product that infringes the ’577 Patent. Specifically, the Infringing

Product infringes at least claims 1-4, 7-10, and 13-17 of the ’577 Patent literally and/or under the

doctrine of equivalents. The Infringing Product infringes claims 1-4, 7-10, and 13-17 of the ’577

Patent at least because the Infringing Product includes each and every limitation of claims 1-4, 7-

10, and 13-17.

        47.      Defendant was aware of the ’577 Patent.

        48.      Defendant infringes and will continue to infringe the claims of the ’577 Patent by

using, importing, distributing, offering to sell, and/or selling within the United States the Infringing

Product.

        49.      Defendant’s infringement of the ’577 Patent is willful.

        50.      Plaintiffs have been, and will continue to be, damaged and irreparably harmed by

Defendant’s infringement, which will continue unless Defendant is enjoined by this Court.

                                  VIII. REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request the following relief against Defendant:

        A.       A judgment that the ’420 Patent and the ’577 Patent are each duly and legally

issued, valid, and enforceable;




PLAINTIFFS’ FIRST AMENDED
COMPLAINT FOR PATENT INFRINGEMENT                                                         Page 12 of 15
Case 4:19-cv-00130-KPJ Document 25 Filed 06/14/19 Page 13 of 15 PageID #: 828



       B.      A judgment holding Defendant liable for infringement of the ’420 Patent and the

’577 Patent;

       C.      A temporary restraining order, preliminary injunction, and permanent injunction

against Defendant, its officers, agents, servants, employees, attorneys, parent and subsidiary

corporations, assigns and successors in interest, and those persons in active concert or participation

with them, enjoining them from continued acts of infringement of the ’420 Patent and/or the ’577

Patent, including without limitation, an injunction against offers for sale and future sales of the

Infringing Product and colorable imitations thereof;

       D.      An accounting for damages and an award of compensatory damages resulting from

Defendant’s infringement of the ’420 Patent and/or the ’577 Patent, together with pre-judgment

and post-judgment interest;

       E.      A judgment holding that Defendant’s infringement of the ’420 Patent and/or the

’577 Patent is willful and a trebling of damages pursuant to 35 U.S.C. § 284;

       F.      A judgment holding that this action is an exceptional case and an award to Plaintiffs

for their attorney’s fees and costs pursuant to 35 U.S.C. § 285 and other authority;

       G.      A judgment that Plaintiffs be awarded their costs incurred herein; and

       H.      Such other relief as the Court deems just and equitable.

                              IX.    DEMAND FOR JURY TRIAL

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs hereby demand trial by jury.




PLAINTIFFS’ FIRST AMENDED
COMPLAINT FOR PATENT INFRINGEMENT                                                       Page 13 of 15
Case 4:19-cv-00130-KPJ Document 25 Filed 06/14/19 Page 14 of 15 PageID #: 829



Dated: June 14, 2019

                                Respectfully submitted,

                                /s/ Kelly J. Kubasta
                                Kelly J. Kubasta
                                Texas Bar No. 24002430
                                James E. Davis
                                Texas Bar No. 05504200
                                Tory Cronin
                                Texas Bar No. 24055362
                                Ryan D. Marrone
                                Texas Bar No. 24094567

                                FERGUSON BRASWELL FRASER KUBASTA PC
                                2500 Dallas Parkway, Suite 600
                                Plano, Texas 75093
                                Phone: 972-378-9111
                                Fax: 972-378-9115
                                kkubasta@fbfk.law
                                jdavis@fbfk.law
                                tcronin@fbfk.law
                                rmarrone@fbfk.law

                                COUNSEL FOR PLAINTIFFS
                                AXCESS GLOBAL SCIENCES, LLC AND
                                PRUVIT VENTURES, INC.



                                /s/ Richard E. Fee
                                Richard E. Fee
                                Pro Hac Vice To Be Filed

                                FEE & JEFFRIES, P.A.
                                1227 N. Franklin Street
                                Tampa, Florida 33602
                                Phone: 813-229-8008
                                Fax: 813-229-0046
                                rfee@feejeffries.com

                                COUNSEL FOR PLAINTIFF
                                UNIVERSITY OF SOUTH FLORIDA RESEARCH
                                FOUNDATION, INC.




PLAINTIFFS’ FIRST AMENDED
COMPLAINT FOR PATENT INFRINGEMENT                                 Page 14 of 15
Case 4:19-cv-00130-KPJ Document 25 Filed 06/14/19 Page 15 of 15 PageID #: 830




                              CERTIFICATE OF SERVICE

       I hereby certify that on June 14, 2019, Plaintiffs’ First Amended Complaint for Patent
Infringement was electronically filed and served on all attorneys of record.

                                                         /s/ Kelly J. Kubasta
                                                         Kelly J. Kubasta




PLAINTIFFS’ FIRST AMENDED
COMPLAINT FOR PATENT INFRINGEMENT                                               Page 15 of 15
